875 F.2d 350
277 U.S.App.D.C. 317
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.EXPRESSWAY CONSTRUCTION, INC., Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, Appellee.
No. 88-7162.
United States Court of Appeals, District of Columbia Circuit.
May 24, 1989.

Before STARR, STEPHEN F. WILLIAMS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from an order of the United States District Court for the District of Columbia and on briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.R. 14(c).  It is


2
ORDERED and ADJUDGED that the judgment from which this appeal was taken be affirmed substantially for the reasons stated by the district court in its order and memorandum filed on May 25, 1988.  We have not been persuaded that the district court erred in concluding that the Board of Contract Appeals' factual determinations (concerning the method of billing and payment) were supported by substantial evidence and were not otherwise arbitrary.   See Granite-Groves v. Wash.  Metro. Area Transit Auth., 845 F.2d 330, 333 (D.C.Cir.1988).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.